DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 05/21/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) In Claim 15, line 16, “several” renders the claim indefinite because it is not clear what the boundaries of “several” are. For the purposes of examination, “several” has been construed to be more than 2.

B) Claim 16 is also rejected due to its dependency on Claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 & 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 & 20 of copending Application No. 17/011926 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the identical structure, just claimed in different orders.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10-13 & 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108731107A to Li.

A) As per Claims 1 & 17, Li teaches an air handling apparatus including an air duct device (Li: Figure 1) that comprises: 
a first air duct having an air inlet and an air outlet (Li: Figure 3, duct from Item 11 to Item 12); and 
a second air duct having an air input channel (Li: Figure 2, Item 211) passing by the air outlet of the first air duct, and an air outlet communicated with the first air duct (Li: Figures 2-3, duct from Item 211 through to 213).

B) As per Claims 2 & 18, Li teaches a housing (Li: Figure 3, housing surrounding entire system) having the first air duct and the second air duct that are arranged therein; and 
a baffle (Li: Figure 2, Item 21a, has hole 213 and hole 214 that receives air from 211) that is arranged in the housing that is configured to isolate the first air duct from the second air duct, and the baffle including a hole through which the air input channel of the second air duct passes. 

C) As per Claims 3 & 19, Li teaches that the first air duct is a heat-exchange air duct, where an air inlet of the first air duct is an inlet of the heat-exchange air duct and an air outlet of the first air duct is an outlet of the heat-exchange air duct, and the duct device further comprises a heat exchange unit (Li: Figure 3, Item 13) arranged between the inlet of the heat-exchange air duct and the outlet of the heat-exchange air duct, and the air input channel of the second air duct is arranged inside the housing adjacent to the outlet of the heat-exchange air duct.

D) As per Claim 4, Li teaches that the heat exchange unit further comprises: 
a heat exchange fin having a U-shaped structure with an end of the U-shaped structure facing away from an opening thereof and being orientated towards the inlet of the heat-exchange air duct, the outlet of the heat-exchange air duct being arranged adjacent to the opening of the U-shaped structure (Li: Figure 3, Item 13); and 
a first fan that is fixed inside the housing adjacent to the opening of the U-shaped structure of the heat exchange unit (Li: Figure 3, Item 14).

E) As per Claim 5, Li teaches that the air outlet of the second air duct is arranged in the baffle, and the second air duct is provided with an air output pipe extending into the first air duct (Li: Figure 3, Item 25 through hole in baffle 213 shown in Figure 2).

F) As per Claim 7, Li teaches that an air direction of the air output pipe of the second air duct is perpendicular to an air direction of the inlet of the heat-exchange air duct (Li: Figure 3, airflow out of Item 25 is perpendicular to airflow through Item 11).

G) As per Claim 8, Li teaches that the air output pipe of the second air duct is arranged between the heat exchange unit and the inlet of the heat-exchange air duct (Li: Figure 3, Item 25 is between 11 & 13).

H) As per Claims 10-12 & 20, Li teaches that the second air duct is a ventilation duct, the air outlet of the second air duct is a fresh air outlet that is in communication with the air outlet of the first air duct, and the air input channel passes through the baffle and goes by the air outlet of the first air duct;
the second air duct further comprises a purification chamber arranged between the fresh air outlet and the air input channel;
the air input channel further comprises an outdoor air inlet arranged at a side of the air outlet of the first air duct away from the second air duct, and the outdoor air inlet passes through a side wall of the housing to be in communication with an outdoor environment (Li: best shown in Figure 2, with fresh air from 211 coming into purification chamber with filter 272, through fan 233 and out 213).

I) As per Claim 13, Li teaches that the purification chamber is provided with a filter and a second fan therein, and the second fan is arranged between the filter and the fresh air outlet (Li: Figure 2, Item 272 & 23 respectively).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US Patent Publication Number 2007/0079619 A1 to Hamada.

A) As per Claim 6, Li teaches all the limitations except that the air output pipe extends from the outlet of the second air duct to a side of the first air duct away from the second air duct, and a surface of the air output pipe adjacent to the heat exchange unit is provide with a plurality of flow equalization holes that are spaced apart from one another.
However, Hamada teaches an air output pipe extends from the outlet of the second air duct to a side of the first air duct away from the second air duct, and a surface of the air output pipe adjacent to the heat exchange unit is provide with a plurality of flow equalization holes that are spaced apart from one another (Hamada: Figures 9-10, duct 80d extends across entire heat exchange duct with plurality of holes 812 & 832).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Li by extending the output pipe to the other side with plurality of equalization holes, as taught by Hamada, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Li with these aforementioned teachings of Hamada with the motivation of more evenly mixing the two airflows together within the heat exchange duct.

B) As per Claim 9, Li teaches all the limitations except that the air output pipe of the second air duct is arranged in the opening of the U-shaped structure of the heat exchange unit, and is located above the first fan.
However, Hamada teaches the air output pipe of the second air duct is arranged in the opening of the U-shaped structure of the heat exchange unit, and is located above the first fan (Hamada: Figure 11, Item 80D).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Li by moving the output pipe to downstream of the heat exchanger, as taught by Hamada, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Li with these aforementioned teachings of Hamada since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the location of the output pipe of Hamada for the location of the output pipe in Li. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of CN2861834Y to Xie.

A) As per Claim 14, Li teaches all the limitations except that an air direction of the air input channel is perpendicular to an air direction of the inlet of the heat-exchange air duct.
However, Xie teaches an air direction of the air input channel is perpendicular to an air direction of the inlet of the heat-exchange air duct (Xie: Figures 1-2, Item 3 extend out perpendicular to top opening).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Li by making the input channel come in perpendicular, as taught by Xie, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Li with these aforementioned teachings of Xie since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the input channel direction of Xie for the input channel direction of Li. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762